Citation Nr: 0330934	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  94-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a neurological 
disorder involving the lower extremities, to include a 
sciatic nerve condition. 

4.  Entitlement to service connection for a chronic back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be 
afforded orthopedic and neurological 
examinations to show the relationship, 
if any, between (i) an in-service 
disease or injury (including symptoms 
thereof, as related by the veteran or 
noted in her service medical records) 
and, respectively, (ii) any disorder of 
the hip or hips, any disorder of the 
back, any disorder of the right knee, 
and any neurological disorder of the 
lower extremities that is diagnosed by 
the examiner.  Separate opinions, 
concerning each of the four claimed 
disabilities in turn, addressing the 
question whether it is at least as 
likely as not that such a relationship 
exists should be furnished by each 
examiner.  The examiners should confer 
with each other and reconcile their 
findings and opinions to the extent 
possible.   If feasible, these 
examinations should be conducted by 
specialists other than the physician who 
conducted the VA examinations of July 
2002 and June 1998.  These specialists 
may be at different VA medical 
facilities, if necessary. (A)  
Orthopedic examination. All necessary 
tests and studies should be performed in 
order to establish a definitive 
diagnosis referable to each of the four 
claimed disabilities. (i) Disorder of 
the back all necessary tests and studies 
should be performed, including MRI, 
EMG/NCS, CT myelogram of the spine, bone 
scan, and x-rays.  If any studies are 
not performed, the examiner should 
explain the reason, especially in light 
of the need to determine whether there 
is objective evidence of any bony, soft 
tissue, or other disorder of the spine 
and if so, the nature of the disorder or 
disorders and to establish a definitive 
diagnosis for the back.  

In the examination report, the examiner 
should: state all diagnoses rendered for 
each hip in turn during the examination 
state all diagnoses rendered for the 
back (cervical, thoracic, and 
lumbosacral segments of the spine) 
during the examination comment on the 
results of the MRI studies performed in 
January 1992, October 1993 (two), and 
March 1996, the x-ray study performed in 
July 1993, and the EMG study performed 
in March 1993 state whether X-rays of 
spine and any other imaging studies 
disclose degenerative joint disease 
(arthritis) and if so, in what segments 
of the spine (cervical, thoracic, 
lumbosacral)   if degenerative joint 
disease (arthritis) is disclosed, 
provide an opinion as to whether its 
origins are traumatic, rheumatoid, or 
other state whether it appears that the 
veteran sustained trauma (including soft 
tissue injury and stress fracture) 
affecting the spine and if so, explain 
how the trauma affected the spine, 
identifying the spine segments and the 
vertebrae affected state whether X-rays 
of spine and any other imaging studies 
(including any performed in connection 
with the neurological examination) 
disclose degenerative disc disease and 
if so, describe the pathology in detail 
as to each affected disc state whether 
the veteran has radiculopathy of the 
spine and if so, describe the pathology 
in detail as to each nerve root involved 
state whether the spine is affected by 
an orthopedic disorder not identified 
above and if so, describe the pathology 
in detail (ii)  Disorder of the hips All 
necessary tests and studies should be 
performed, including MRI, EMG/NCS, bone 
scan, and x-rays.  If any studies are 
not performed, the examiner should 
explain the reason, especially in light 
of the need to determine whether there 
is objective evidence of any bony, soft 
tissue, or other disorder of the hip or 
hips and if so, the nature of the 
disorder or disorders and to establish a 
definitive diagnosis for each hip. In 
the examination report, the examiner 
should: state all diagnoses rendered for 
each hip in turn during the examination 
comment on the results of the MRI 
studies performed in January 1992, 
October 1993 (two), the x-ray study 
performed in July 1993, and March 1996 
and the EMG study performed in March 
1993 as to each hip in turn, state 
whether X-rays and any other imaging 
studies disclose degenerative joint 
disease (arthritis).  If degenerative 
joint disease (arthritis) is disclosed, 
provide an opinion as to whether its 
origins are traumatic, rheumatoid, or 
other state whether it appears that the 
veteran sustained trauma (including soft 
tissue injury and stress fracture) 
affecting the hips or a hip and if so, 
explain the effect of the trauma, 
identifying which hip or hips were 
affected as to each hip in turn, state 
whether the veteran has synovitis and if 
so, describe the etiology of the 
synovitis as to each hip in turn, state 
whether it is affected by an orthopedic 
disorder not identified above and if so, 
describe the pathology in detail (iii)  
Disorder of the right knee.  All 
necessary tests and studies should be 
performed, including MRI, EMG/NCS, bone 
scan, and x-rays.  If any studies are 
not performed, the examiner should 
explain the reason, especially in light 
of the need to determine whether there 
is objective evidence of any bony, soft 
tissue, or other disorder of the spine 
and if so, the nature of the disorder or 
disorders and to establish a definitive 
diagnosis for the right knee. In the 
examination report, the examiner should: 
state all diagnoses rendered for the 
right knee during the examination 
comment on the results of the MRI 
studies performed in January 1992, 
October 1993 (two), and March 1996, the 
x-ray study performed in July 1993, and 
the EMG study performed in March 1993 
state whether X-rays and any other 
imaging studies disclose degenerative 
joint disease (arthritis) of the right 
knee state whether the right knee is 
affected by an orthopedic disorder not 
identified above and if so, describe the 
pathology in detail

(B) Neurological examination. All 
necessary tests and studies should be 
performed in order to establish a 
definitive diagnosis referable to each 
of the four claimed disabilities. 

(i) Disorder of the back all necessary 
tests and studies should be performed, 
including MRI, EMG/NCS, CT myelogram of 
the spine, bone scan, and x-rays.  If 
any studies are not performed, the 
examiner should explain the reason, 
especially in light of the need to 
determine whether there is objective 
evidence of any bony, soft tissue, or 
other disorder of the spine and if so, 
the nature of the disorder or disorders 
and to establish a definitive diagnosis 
for the back.  In the examination 
report, the examiner should: state all 
diagnoses rendered for the back 
(cervical, thoracic, and lumbosacral 
segments of the spine) during the 
examination comment on the results of 
the MRI studies performed in January 
1992, October 1993 (two), and March 
1996, the x-ray study performed in July 
1993, and the EMG study performed in 
March 1993 state whether imaging studies 
disclose degenerative disc disease and 
if so, describe the pathology in detail 
as to each affected disc state whether 
the veteran has radiculopathy of the 
spine and if so, describe the pathology 
in detail as to each nerve root involved 
state whether X-rays of spine and any 
other imaging studies (including any 
performed in connection with the 
orthopedic examination) disclose 
degenerative joint disease (arthritis) 
and if so, in what segments of the spine 
(cervical, thoracic, lumbosacral)   if 
degenerative joint disease (arthritis) 
is disclosed, provide an opinion as to 
whether its origins are traumatic, 
rheumatoid, or other state whether it 
appears that the veteran sustained 
trauma (including soft tissue injury and 
stress fracture) affecting the spine and 
if so, explain how the trauma affected 
the spine, identifying the spine 
segments and the vertebrae affected 
state whether the spine is affected by a 
neurological disorder not identified 
above and if so, describe the pathology 
in detail (ii)  Disorder of the hips All 
necessary tests and studies should be 
performed, including MRI, EMG/NCS, bone 
scan, and x-rays.  If any studies are 
not performed, the examiner should 
explain the reason, especially in light 
of the need to determine whether there 
is objective evidence of any bony, soft 
tissue, or other disorder of the hip or 
hips and if so, the nature of the 
disorder or disorders and to establish a 
definitive diagnosis for each hip.   In 
the examination report, the examiner 
should: comment on the results of the 
MRI studies performed in January 1992, 
October 1993 (two), and March 1996, the 
x-ray study performed in July 1993, and 
the EMG study performed in March 1993 as 
to each hip in turn, state whether X-
rays and any other imaging studies 
disclose degenerative joint disease 
(arthritis) if degenerative joint 
disease (arthritis) is disclosed, 
provide an opinion as to whether its 
origins are traumatic, rheumatoid, or 
other state whether it appears that the 
veteran sustained trauma (including soft 
tissue injury and stress fracture) 
affecting the hips or a hip and if so, 
explain the effect of the trauma, 
identifying which hip or hips were 
affected as to each hip in turn, state 
whether the veteran has synovitis and if 
so, describe the etiology of the 
synovitis  as to each hip in turn, state 
whether it is affected by a neurological 
disorder and if so, describe the 
pathology in detail (iii)  Disorder of 
the right knee All necessary tests and 
studies should be performed, including 
MRI, EMG/NCS, bone scan, and x-rays.  If 
any studies are not performed, the 
examiner should explain the reason, 
especially in light of the need to 
determine whether there is objective 
evidence of any bony, soft tissue, or 
other disorder of the spine and if so, 
the nature of the disorder or disorders 
and to establish a definitive diagnosis 
for the right knee. In the examination 
report, the examiner should: state all 
diagnoses rendered for the right knee 
during the examination comment on the 
results of the MRI studies performed in 
January 1992, October 1993 (two), and 
March 1996, the x-ray study performed in 
July 1993, and the EMG study performed 
in March 1993 state whether X-rays and 
any other imaging studies disclose 
degenerative joint disease (arthritis) 
of the right knee state whether the 
right knee is affected by a neurological 
disorder not identified above and if so, 
describe the pathology in detail (iv)  
Neurological disability involving the 
lower extremities All necessary tests 
and studies should be performed, 
including MRI, EMG/NCS, bone scan, and 
x-rays.  If any studies are not 
performed, the examiner should explain 
the reason, especially in light of the 
need to determine whether there is 
objective evidence of any bony, soft 
tissue, or other disorder of the spine 
and if so, the nature of the disorder or 
disorders and to establish a definitive 
diagnosis for any neurological 
disability affecting the lower 
extremities. In the examination report, 
the examiner should state all diagnoses 
rendered during the examination 
concerning a neurological disorder or 
disorders affecting the veteran's lower 
extremities comment on the results of 
the MRI studies performed in January 
1992, October 1993 (two), and March 
1996, the x-ray study performed in July 
1993, and the EMG study performed in 
March 1993 if a neurological disorder or 
disorders affecting the veteran's lower 
extremities is diagnosed, describe the 
pathology in detail, indicating in what 
specific ways the lower extremities have 
been affected.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





